United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1166
                       ___________________________

              Victoria L. Haynes, also known as Victoria L. Bass

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

                                 Benton N. Bass

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                         Submitted: November 3, 2020
                           Filed: November 6, 2020
                                [Unpublished]
                                ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

    Victoria Haynes appeals following the district court’s1 adverse grant of
summary judgment in her diversity action against her ex-husband, Benton Bass.

     1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, now retired.
Upon de novo review, see Barse v. United States, 957 F.3d 883, 885 (8th Cir. 2020)
(standard of review), we agree with the district court that it lacked subject matter
jurisdiction, as the fraud claim was inextricably intertwined with the parties’ divorce
action. See Kahn v. Kahn, 21 F.3d 859, 861-62 (8th Cir. 1994) (under domestic
relations exception, federal court lacked subject matter jurisdiction to hear tort claims
inextricably intertwined with property settlement incident to divorce proceeding). We
find no error in the denial of Haynes’s motion for leave to amend the complaint, as
the court lacked jurisdiction over her proposed amended complaint for the same
reasons. See Reuter v. Jax Ltd., Inc., 711 F.3d 918, 921 (8th Cir. 2013) (denial of
leave to amend is reviewed for abuse of discretion and question of futility is reviewed
de novo). However, we modify the dismissal of the action to be without prejudice.
See Cty. of Mille Lacs v. Benjamin, 361 F.3d 460, 464-65 (8th Cir. 2004). We also
deny Haynes’s appellate motion to disqualify Bass’s counsel. See Awnings v.
Fullerton, 912 F.3d 1089, 1096 (8th Cir. 2019).

      The judgment is affirmed as modified. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-